DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 05/23/2022.  Claims 1-2 and 4-5, of which claims 1 and 5 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 3 is acknowledged. 

	Claim rejections under 35 USC § 112(b) are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112(d) are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 05/23/2022 (see Remarks, pages 8-14) with respect to rejection of claims have been fully considered.  The rejection of claims  has been withdrawn in view of the Examiner Amendment (see below).

 	Applicant has removed claim 3 in the present claim amendment, rendering its rejection moot.

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Michael P. Doerr, Attorney for Applicant, Reg. No. 52,825 on Friday June 10, 2022.

	The application is amended as follows:
Claim 5 is amended as follow:

5.        (Currently amended) A vehicle control apparatus mounted on a vehicle to perform wireless communication with a portable terminal carried by a user of the vehicle, and control at least a part of functions of the vehicle according to an instruction from the portable terminal, the vehicle control apparatus comprising: 
a first processor configured to execute a first process including a determination process configured to determine whether or not a wireless signal received by an antenna mounted on the vehicle is a regular wireless signal transmitted from the portable terminal; 
a second processor configured to 
execute a second process including an authentication of the portable terminal in response to the received wireless signal being determined to be the regular wireless signal due to the first process being executed by the first processor, and 
not execute the second process in response to the received wireless signal being determined to be not the regular wireless signal due to the first process being executed by the first processor, wherein a power consumption when the first processor executes the first process is smaller than a power consumption when the second processor executes the second process; and 
an ASIC (Application Specific Integrated Circuit) and a CPU (Central Processing Unit), 
wherein: 
the first processor is configured by the ASIC ; and 
the second processor is configured by the CPU, 
wherein: 
the first process includes
           (i) the determination process executed by the ASIC for each predetermined first bit width including a predetermined first number of bits, and 
(ii) the determination process executed by the CPU in a low speed mode for each predetermined second bit width including a predetermined second number of bits larger than the predetermined first number of bits included in the first bit width; and 
the second process includes the authentication executed by the CPU, by using a data indicated by the received wireless signal, in a high speed mode needing a power consumption larger than a power consumption needed by the low speed mode.

Allowable Subject Matter
 	Claims 1-2 and 4-5 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Sugiura fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that 

“the counted number of short bits sandwiched between the two closest long bits in the received signal is the even number, and determine that the received signal is not the regular wireless signal in response to determining that the counted number of short bits sandwiched between two closest long bits in the received signal is an odd number”, in combination with “wherein the determination process further includes a second sub determination process in addition to the first sub determination process, the second sub determination process being configured to determine whether or not a time length of at least one of the short bits and the long bit included in the received signal is within a predetermined time range; and the first processor is configured to execute the first sub determination process in response to the second sub determination process determining that the time length is within the predetermined time range, and end the determination process without executing the first sub determination process in response to the second sub determination process determining that the received signal is not the regular wireless signal based on determining that the time length is not within the predetermined time range”, as recited in claim 1. The respective dependent claims 2 and 4 are allowable for the same reason, correspondingly.

“a second processor configured to execute a second process including an authentication of the portable terminal in response to the received wireless signal being determined to be the regular wireless signal due to the first process being executed by the first processor, and not execute the second process in response to the received wireless signal being determined to be not the regular wireless signal due to the first process being executed by the first processor, wherein a power consumption when the first processor executes the first process is smaller than a power consumption when the second processor executes the second process”, in combination with “an ASIC (Application Specific Integrated Circuit) and a CPU (Central Processing Unit), wherein: the first processor is configured by the ASIC and the CPU; and the second processor is configured by the CPU, wherein: the first process includes (i) the determination process executed by the ASIC for each predetermined first bit width including a predetermined first number of bits, and (ii) the determination process executed by the CPU in a low speed mode for each predetermined second bit width including a predetermined second number of bits larger than the predetermined first number of bits included in the first bit width; and the second process includes the authentication executed by the CPU, by using a data indicated by the received wireless signal, in a high speed mode needing a power consumption larger than a power consumption needed by the low speed mode”, as recited in claim 5.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631